                       Case 18-16248-MAM          Doc 259     Filed 04/24/20     Page 1 of 2




         ORDERED in the Southern District of Florida on April 23, 2020.




                                                               Mindy A. Mora, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________

                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLROIDA

                                                            Case No. 18-16248-MAM
         In re:
                                                            Chapter 7
         Chance & Anthem, LLC,

                   Debtor


           ORDER GRANTING MOTION FOR ORDER CONFIRMING STATE CASE MAY
                    PROCEED AGAINST NON-DEBTOR DEFENDANTS

                  THIS CAUSE came to be heard on March 31, 2020 upon Creditor Christopher George’s

        Motion for Order Confirming State Case May Proceed Against Non-Debtor Defendants (ECF No.

        234; the “Motion”). Based upon the assertions made in support of the Motion, without objection,

        having considered the record in this case, and being duly advised in the premises, it is

        ORDERED as follows:

                  1.    The motion is GRANTED.

                  2.    Creditor Christopher George may proceed against the non-debtor defendants in the

                        state court action, David Fiore et al v. Jeffrey M. Siskind et al. (Case No. 2016-CA-

                        008765) pending in the Fifteenth Judicial Circuit for Palm Beach County, Florida.
               Case 18-16248-MAM              Doc 259       Filed 04/24/20   Page 2 of 2



Submitted By:
Ariane Ice, Esq.
FBN – 1015326
Ice Legal, P.A.
6586 Hypoluxo Road, Ste 350
Lake Worth, FL 33467
Phone: 561-729-0530
Email: Ariane.ice@icelegal.com


Ariane Ice, Esq. is directed to serve a conformed copy of this Order on all interested parties immediately
upon receipt hereof and to file a certificate of service.
